In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00139-CR
        ______________________________


       TERRY WAYNE ASHLEY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
             Red River County, Texas
            Trial Court No. CR00370




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

          Terry Wayne Ashley appeals from the revocation of his community supervision and

sentence to ten years’ imprisonment. He was convicted of a third-degree felony for the offense of

obscenity. TEX. PENAL CODE ANN. § 43.23 (West 2011).

          Ashley’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail, providing possible issues but explaining why they cannot succeed. Counsel

has thus provided a professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced. This meets the requirements of Anders v. California, 386 U.S.
738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

          Counsel mailed a copy of the brief and a letter to Ashley on November 14, 2011, informing

Ashley of his right to file a pro se response and of his right to review the record. No response has

been filed. Counsel has also filed a motion with this Court seeking to withdraw as counsel in this

appeal.

          We have determined that this appeal is wholly frivolous.        We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).



                                                  2
         We affirm the judgment of the trial court.1




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             January 30, 2012
Date Decided:               January 31, 2012

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3